Citation Nr: 0428222	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  01-09 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected disorder of the digestive system.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran subsequently relocated to Illinois, and her 
appeal is currently within the jurisdiction of the RO in 
Chicago, Illinois.

Procedural history

The veteran served on active duty from September 1989 to 
January 2001.  

The veteran was granted service connection for a digestive 
disorder [denominated by the RO as gastroesophageal reflux 
disease (GERD)] in a January 2001 rating decision; a 
noncompensable disability rating was assigned.  The veteran 
disagreed with the rating assigned in March 2001.  A 
statement of the case (SOC) addressing the issue of 
entitlement to an increased disability rating for GERD was 
issued in October 2001, and the appeal was perfected as to 
that issue with the timely receipt of the veteran's 
substantive appeal (VA Form 9) in November 2001.  

The Board notes that, although the veteran requested a BVA 
Central Office hearing in her November 2001 VA Form 9, she 
specifically withdrew her request in a September 2002 VA Form 
21-4138, signed by her.  There are no other outstanding 
hearing requests of record.

The Board also notes that the veteran's service 
representative withdrew its power of attorney and 
representation effective August 6, 2002.  The veteran is 
currently unrepresented.

In February 2003, the Board ordered additional evidentiary 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  A VA examination was obtained in April 
2003.  The Board's authority to develop evidence without 
initial RO adjudication was subsequently invalidated by the 
decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [the Board 
cannot consider additional evidence without first remanding 
the case to the AOJ for initial consideration or obtaining 
the appellant's waiver].  Accordingly, in August 2003, the 
Board remanded this issue to the agency of original 
jurisdiction (AOJ) for consideration of the additional 
medical evidence obtained by the Board and for 
re-adjudication of the claim.  The AOJ, through the RO in 
Huntington, West Virginia, issued a supplemental statement of 
the case (SSOC) in October 2003 which continued the previous 
denial of entitlement to an increased disability rating for 
the veteran's service-connected gastrointestinal disorder.  

Issues not on appeal

The January 2001 rating decision also contained a denial of 
service connection for microscopic hematuria.  In March 2001, 
the veteran submitted  a notice of disagreement as to that 
issue. 

In August 2003, the Board remanded the issue of entitlement 
to service connection for microscopic hematuria so that a SOC 
could be issued in response to the veteran's March 2001 
notice of disagreement.  The Huntington RO duly prepared and 
issued a SOC in October 2003 with instructions to the veteran 
that she must complete and return an enclosed VA Form 9 
[substantive appeal) or equivalent document in order to 
perfect her appeal.  The veteran was informed that she had 60 
days from the date of the letter to submit a substantive 
appeal or her appeal would not be perfected.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200, 20.302 (2003).  The 
veteran has not submitted a VA Form 9 or equivalent document 
relating to the claim of entitlement to service connection 
for microscopic hematuria.  Accordingly, as an appeal as to 
that issue has not been perfected, it is no longer before the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In addition to the issues which have been discussed above, 
the January 2001 rating decision included grants of service 
connection for acne, an abdominal scar and a low back 
disorder.  In an April 2002 rating decision, the RO denied 
service connection for bilateral hearing loss and granted 
service connection for tinnitus, headaches, and a bilateral 
foot disorder.  The veteran has not appealed those issues, 
and accordingly, they will not be further addressed in this 
decision.  


FINDING OF FACT

The veteran's digestive disability is manifested by 
complaints of pyrosis, regurgitation and shoulder pain.  
Objective clinical findings include that the veteran suffers 
daily gastrointestinal symptoms, described as mild, which are 
currently managed with medication and dietary restrictions, 
and that she has a medical history positive for heartburn, 
swallowing difficulty and gas. 


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for the 
service-connected digestive disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for her service-connected digestive disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the January 2001 rating decision, by the October 
2001 SOC and by the October 2003 SSOC of the pertinent law 
and regulations, of the need to submit additional evidence on 
her claim, and of the particular deficiencies in the evidence 
with respect to her claim.  

More significantly, a letter was sent to the veteran in 
December 2002 which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate a claim for an increased 
rating for her digestive disorder.  The letter stated that, 
"In your case, evidence needed to substantiate your claim 
for an increased (compensable) evaluation for 
gastroesophageal reflux disease would be evidence tending to 
show that you meet the criteria for the 10 percent rating 
under Diagnostic Code 7346, involving a hiatal hernia, which 
is two or more symptoms noted under the requirements for the 
30 percent evaluation but of less severity; a 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health."  

Moreover, the letter enumerated the evidence already 
received, stating that, "additional VA outpatient records 
dated from March to November 2001 and VA examination reports 
dated in December 2001 have been added to the claims file 
since the October 2001 Statement of the Case.  If you wish to 
review- these records, please let us know."  Thus, the 
letter, in conjunction with the prior rating decision and 
SOC, not only notified the veteran of the evidence already of 
record, but also notified her specifically of the additional 
evidence that was needed in her case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the 
December 2002 VCAA letter, the veteran was informed that VA 
would "make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The December 2002 letter asked the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you, such as recent VA or non VA treatment 
records that are not currently on file.  You must give us 
enough information so that we can request any records."  
More specifically, the RO informed the veteran that she was 
responsible to provide "the name of the person, agency, or 
company who has relevant records; [2] the full address of 
this person, agency, or company; [3] the approximate time 
frame covered by the records; and [4] the condition for which 
you were treated, in the case of medical records."  The 
veteran was also informed that she was responsible to "sign 
a release that gives us the authority to request documents 
for you[;] obtain and submit any lay statements in support of 
your claim(s)[; and that, I]f we tell you that we are having 
difficulty obtaining any records, you should try to obtain 
and submit the evidence to us.  It is ultimately your 
responsibility to provide evidence to support your claim."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The December 2002 letter included notice 
that the veteran should "send us copies of any relevant 
evidence you have in your possession.  You can also get any 
relevant records yourself and send them to us."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

For the reasons stated above, the Board finds that December 
2002 letter properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not 
initially done in this case, the Board does not believe that 
the veteran has been prejudiced by such failure in timing.  
Following receipt of the letter, the veteran was afforded 
ample opportunity to respond and to submit or identify 
evidence pertinent to her claim.  In addition, after the 
letter was sent, the claim was readjudicated by the 
Huntington RO in October 2003.  Accordingly, any deficiency 
in timing has since been rectified and any such mis-timing, 
as a practical matter, has not resulted in any prejudice to 
the veteran.

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, at the Board's request, the veteran underwent 
an April 2003 VA examination, the results of which are 
reported below.  The RO obtained the veteran's service 
medical records and VA outpatient treatment records and the 
veteran was also afforded a VA examination in July 2000.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  
Indeed, in a January 2003 VA Form 21-4138, the veteran stated 
that she never bothers a doctor as they have told her there 
is nothing else to be done."  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  See 
38 C.F.R. § 3.103 (2003).  The veteran was informed of her 
right to a hearing and was presented several options for 
presenting personal testimony; she indicated in her November 
2001 VA Form 9 that she wanted a BVA hearing in Washington, 
D.C., but she withdrew her request in September 2002.  There 
are no other hearing requests of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

The veteran's service-connected GERD is rated noncompensably 
disabling by analogy to 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2003) [hiatal hernia]. 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

Revised regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with digestive disorders.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  
In this case, however, none of the diagnostic codes that are 
potentially applicable to the veteran's service-connected 
disability have been changed.  [The provisions of 
38 C.F.R. § 4.112, concerning weight loss, are potentially 
applicable to this issue and have been changed.  However, in 
this case there is no evidence of weight loss, and the 
veteran has not contended that she has lost weight as a 
result of her digestive disorder.]  Accordingly, although the 
Board has considered the provisions of VAOGCPREC 7-2003, they 
do not impact this case.  

Specific schedular criteria

Diagnostic Code 7346 provides the following levels of 
disability:

60% Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health;

30% Persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10% With two or more of the symptoms for the 30 percent 
evaluation, though of less severity. 

38 C.F.R. § 4.114, Diagnostic Code 7346 (2003).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

Analysis

The veteran is seeking an increased disability rating for her 
service-connected digestive disorder, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2003).  She essentially contends 
that the symptomatology associated with her digestive 
disorder is more severe than is contemplated by the currently 
assigned rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the veteran's GERD is rate by analogy to 
hiatal hernia.  When an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2003).

By the veteran's account, the principal manifestations of her 
digestive disorder are heartburn, regurgitation of food, and 
pain in her shoulder area.  These complaints match the 
symptoms of dysphagia, pyrosis, regurgitation and substernal 
or arm or shoulder pain as listed for the 10 percent and 30 
percent levels under Diagnostic Code 7346.  

While Diagnostic Codes 7305 [duodenal ulcer] and 7307 
[gastritis] also deal with  gastrointestinal symptoms, the 
evidence does not support the presence of either a duodenal 
ulcer or a diagnosis of gastritis.  Moreover, the criteria 
enumerated for those codes, which include evidence of ulcers, 
lesions and/or eroded areas, do not fit squarely with the 
manifestations of the veteran's service-connected GERD.  
Diagnostic Code 7346 appears to most closely match the 
evidence and reported symptomatology with respect to the 
veteran's digestive disorder.  The veteran has not suggested 
that another diagnostic code would be more favorable.  
Accordingly, Diagnostic Code 7346 is the most appropriate 
code, and the Board will apply it below.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 10 
percent rating.  

The Board notes that this is a case involving a fairly 
minimal amount of objective medical evidence.  By her own 
admission, the veteran has attempted to treat her symptoms 
with over-the-counter medications.  This has resulted in 
limited body of evidence by which the Board can judge the 
current level of symptomatology associated with the veteran's 
digestive disorder.  As was alluded to in the Introduction, 
the Board has taken steps to obtain a current evaluation of 
the veteran, and believes that the report of the April 2003 
VA examination, in conjunction with the other evidence of 
record, is sufficient to support an informed decision. 

As noted above, in order to warrant a 10 percent disability 
rating under Diagnostic Code 7346, the evidence must show two 
or more symptoms of the 30 percent level, such as dysphagia, 
pyrosis, regurgitation, and substernal or arm or shoulder 
pain.  The veteran has offered statements in her November 
2001 VA Form 9 and in a January 2003 VA Form 21-4138 that she 
suffers heartburn, pyrosis, regurgitation of food and pain in 
her shoulder.  

The April 2003 VA examiner noted the presence of heartburn 
and difficulty swallowing by history, but neither confirmed 
nor disproved the veteran's account of the current presence 
of such symptoms.  The examiner noted that, "AFTER REVIEW OF 
ELECTRONIC MEDICAL RECORD NO EVIDENCE OF ACTIVE COMPLAINTS OR 
TREATMENT AT THIS TIME."  However, the veteran has stated 
that she does not seek treatment, but uses over-the-counter 
medication.  Therefore, the absence of treatment records is 
consistent with her statements.  

The Board believes that the presence of symptoms such as 
pain, pyrosis and regurgitation of food are well within the 
veteran's competence to report.  Such symptoms do not require 
any special medical training or skill.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Moreover, there is no indication that 
the veteran's statements are not credible.  Accordingly, in 
the absence of any significant evidence to the contrary, the 
Board accepts the veteran's testimony that she suffers 
pyrosis, regurgitation and shoulder pain as sufficient proof 
that the criteria for a 10 percent evaluation have been 
approximated.  To that extent, the benefit sought on appeal 
is granted.  

The Board notes that the veteran appears to have limited her 
claim to entitlement to a 10 percent disability rating.  In 
her VA Form 9 she stated that a 10 percent rating is 
warranted based on her symptoms.  In any event, the Board 
finds that the criteria for a 30 percent or higher rating are 
not met in this case.  There is simply no competent evidence 
that the veteran's symptoms are productive of considerable 
impairment of health, as required for a 30 percent rating, or 
severe impairment of health, as required for a 60 percent 
rating.  The Board notes that the competent medical evidence 
of record appears to support the notion that the veteran's 
symptoms are generally mild.  In that connection, the Board 
places great weight of probative value on the evaluation of 
the veteran's disability by the April 2003 examiner, who  
specifically described "mild symptoms."  

Accordingly, while the criteria for a 10 percent rating are 
met, the criteria for a rating higher than 10 percent are not 
met or approximated.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
digestive disability has not changed appreciably over the 
appeal period.  Moreover, there appears to have been none of 
the symptoms which would allow for the assignment of a 30 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability rating 
is properly assigned for the entire period from January 15, 
2001.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 10 percent disability rating is 
warranted for the veteran's digestive disorder.  The benefit 
sought on appeal is accordingly granted.


ORDER

The criteria for a 10 percent disability rating having been 
met, the veteran's claim of entitlement to an increased 
evaluation for her digestive disorder is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

